Citation Nr: 1516335	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to medications taken for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to May 1, 2009, and in excess of 50 percent from that date.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from August 1966 to June 1970.  The Veteran is the recipient of the Purple Heart Medal and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Board remanded this case to afford the Veteran a Travel Board hearing.  In April 2014, the Veteran testified before the undersigned at a Travel Board hearing.

During the course of the claim, the Veteran's PTSD, which was originally assigned a 10 percent rating from February 2007, was increased to 30 percent from February 2007, and then to 50 percent from May 1, 2009.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

The issue of service connection for stomach cancer has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a compensable rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's ED is etiologically related to his PTSD medications.

2.  For the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but did not cause occupational and social impairment, with deficiencies in most areas.

3.  The Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  ED is proximately due to or the result of medications taken for the service-connected PTSD.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  

2.  For the entire appeal period, the criteria for a schedular 50 percent rating, but no higher, for PTSD, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for ED as well as his claim for a TDIU, are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  With regard to a higher rating for PTSD, the Veteran was provided with the relevant notice and information in a March and June 2007 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned (10 percent, later increased to 30 percent with a period of 50 percent from May 1, 2009), and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Secondary Service Connection for ED

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

In this case, the Veteran and his wife competently and credibly testified to the fact that he has ED.  A March 2011 VA examination also confirmed that the Veteran has ED.  That examiner opined that the ED was not secondary to the Veteran's service-connected PTSD; however, no opinion was provided as to whether ED was secondary to the medications used for the PTSD.  The examiner also noted that he Veteran had responded well to ED medication.  

At the hearing; however, the Veteran testified that he had stopped taking the ED medication due to dangerous potential side effects.  He indicated that his PTSD medications resulted in the ED and that he had been placed on ED medication to counteract the PTSD medication.  In support of his assertions, he submitted internet or pharmacy information regarding the potential side effects of his PTSD medication, which included changes in sexual ability.

The Board finds that the Veteran is credible in his report that the ED is current, that his PTSD medications have resulted in ED (as also told to him by his physician which he credibly stated), and therefore, secondary service connection is warranted for ED.

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the Veteran's PTSD claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A uniform rating is warranted in this case.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130. 

The Veteran was afforded a VA examination in September 2007.  At that time, it was noted that the veteran had worked as a teacher for 32 years and had retired at age 60.  He indicated that he had mental health issues at work, describing stress and being a loner.  He stated that he knew it was his time to retire.  He reported that he had been married for 36 years, had two grown sons and a granddaughter.  He said that his wife was the most stable person in his life and he had a good relationship with his sons.  Socially, he indicated that he spent his time with his sons and a brother.  He related that he had a best friend and enjoyed going to the PTSD group.  He spent time tending to his bonsai pond.  Overall, the Veteran described a fairly good current psychosocial functional status.  He was able to keep up with his self-care and family role functioning.  The examiner noted that his recreational and leisure pursuits appeared adequate.  The mental status examination showed that the Veteran was oriented and there was no impairment in thought processes or communication.  There were no signs so delusions or hallucinations and the Veteran denied suicidal and homicidal ideations.  The Veteran also denied and memory loss, obsessive or ritualistic behaviors, panic attacks or recent impaired impulse control.  The examiner stated that based on a review of the record as well as the Veteran's verbal report, that the Veteran's PTSD signs and symptoms were mild and transient with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the Veteran required continuous medication and his PTSD was also described as being "moderate."  His GAF was 55, also indicative of moderate symptoms.  

However, shortly thereafter, a VA clinical report indicated that the Veteran currently complained of being up at night in a hypervigilant and agitated state.  Anniversaries of various events were also proving difficult.  

February 2009 records described the Veteran's survivor's guilt.  He reportedly punched out walls and had incidents of road rage.  Currently, he was experiencing anxiety, depression, guilt, and nightmares due to Vietnam experiences.  His mental status examination revealed intact functioning.  He was admitted to the Stress Disorder Treatment Unit for full services.  

An April 2009 medical report reflected that on mental status examination, the Veteran was alert and oriented in all spheres.  He was also pleasant, cooperative, and presented good eye contact.  His mood was mildly anxious, his affect was bright, and he had mood congruency.  His kinetics were normal.  His speech was normal.  There was no evidence of hallucinations or delusions.  His thought process was goal oriented.  He denied any suicidal or homicidal ideation.  His cognition was grossly intact.  His insight and judgement were fair to good with regard to current emotional state.  Subsequent records documented the Veteran's PTSD group treatment.  He was discharged with a GAF of 65, indicative of mild symptoms at that time.  The Veteran was assigned a temporary total rating for the period of inpatient treatment.  

The Veteran was afforded a VA examination in July 2009.  It was noted that the Veteran had retired after he was having difficulty teaching in the classroom as it was hard for him to be around students.  The Veteran related that he got along well with his wife and younger son, but was having irritability with his older son.  His social relationships had decreased.  He reported that his hobby with bonsai trees had done downhill and many of the trees had died.  He indicated that he had become more isolated and did not like to drive.  He related that prior to his hospitalization, he had been abusing alcohol, but this had improved.  He did report that he had some increase in verbal assaultiveness.  He denied suicide attempts.  

The Veteran was also examined in November 2009.  The examiner noted that the Veteran had recently been hospitalized for PTSD treatment with a GAF of 43.  Currently, the Veteran complained of daily to nightly anxiety attacks which happened in big crowds, sleep disturbance, and daily nightmares.  The examiner noted that the Veteran retired about 3 years ago.  He was married and his wife was a grounding factor.  He had two grown sons and had one son with whom he had an up and down relationship.  He had one good friend and attended a veterans' group.  He liked to spend his leisure time tending to his bonsai garden and activities compatible with that endeavor.  The Veteran described a stable current psychosocial functional status.  He was able to keep up with his self-care and family role.  

Mental status examination revealed that the Veteran had no impairment of thought process or communication.  He had no delusions or hallucinations.  His eye contact and interaction in the session were within normal limits.  There were no suicidal or homicidal ideations.  He was oriented in all spheres.  He endorsed some short term memory problems.  There were no obsessive or ritualistic behaviors.  His speech was normal.  The Veteran described having situational panic attacks, some symptoms of depression, and he said that he got along as long as he "kept his mouth shut."  His slept 3-4 hours per night.  He was sluggish during the day.  He had problems with heightened arousal, irritability, concentration, hypervigilance, and exaggerated startle reaction.  He reported these symptoms were of a moderate severity.  The examiner indicated that the Veteran's PTSD was stable and of a moderate severity, warranting a GAF of 55.  The examiner opined that there was an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning.  The Veteran reported that he was a good teacher, but could not resume because he would forget things and emotionally had a hard time in front of groups and controlling himself.  He was afraid he would become "unglued."  Thereafter, he continued to participate in a PTSD support group.  

The Veteran was examined again by VA in January 2013.  He reported that he still had dreams and nightmares on a nightly basis.  He reported intrusive thoughts, avoidance behavior, and arousal symptoms.  The Veteran reported the same social functioning as previously and that he still enjoyed his bonsai hobby, although he had stopped doing that for a while, but had resumed.  His GAF was 55.  The examiner indicated that the Veteran displayed occupational and social impairment with reduced reliability and productivity.  

At his hearing, the Veteran and his wife indicated that the Veteran's PTSD was basically best reflected by the GAF of 43.  The Veteran reported that he minimized his problems on VA examinations because he essentially wanted to leave and go home.  His wife emphasized that the Veteran had again stopped tending to his bonsai garden and this was a big downward change for him.  He had also expressed suicidal thoughts.  He also had been unable to work because he was afraid he might hurt a student.  

The Board finds that the Veteran has shown occupational and social impairment with reduced reliability and productivity, as indicated by the January 2013 examiner, and was within the scope of even the lowest GAF score of 43 which was indicative of serious symptoms.  The Board recognizes that on examination, the Veteran was noted to have better social and occupational functioning.  However, it is clear from the record that the Veteran's functioning fluctuates.  The Board finds credible that the Veteran might have minimized some symptoms as his cognitive functioning and reported problems with irritation, road rage, and possibly violent tendencies were not always consistent.  Nonetheless, the Board finds that a higher 70 percent rating is not warranted.  The Veteran has some suicidal ideation, but no intent or plan.  The Veteran does not engage in obsessional rituals.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  His speech has been consistently normal.  While the Veteran has some panic attacks, they are not near-continuous.  The Veteran has depression, but it is not to the extent that he is unable to function independently.  The Veteran has irritability and violent thoughts, but no documented inappropriate physical behavior was shown.  There is no evidence of spatial disorientation.  The Veteran does not have neglect of personal appearance and hygiene.  On examination, he always appeared clean and appropriately dressed.  The Veteran has some difficulty adapting to work and in social situations.  However, difficulty in establishing and maintaining effective work and social relationships is contemplated within a 50 percent rating.  He is not unable to maintain a relationship.  He has sustained a long-term marriage, family relationships, a friendship, and has consistently participated in group therapy.  Further, he has not exhibited similar symptoms to those provided in the rating schedule, of "similar severity, frequency, and duration" such that a 70 percent schedular rating would be in order.  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 50 percent rating, but no higher, are met for the whole appeal period.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent for the entire appeal period.  

Extraschedular Considerations

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There was one hospitalization, but not more than one, and marked interference with employment beyond what is specifically described in the rating criteria already is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran is service-connected for PTSD, rated as 50 percent disabling; residuals of shell fragment wounds (SFWs) to the right arm, rated as 10 percent disabling; SFWs to the left wrist and forearm, rated as 10 percent disabling; SFWs to the head and neck, rated as 10 percent disabling; right ear tinnitus, rated as 10 percent disabling; left elbow degenerative joint disease, rated as 10 percent disabling; SFW scar to the left arm, rated as noncompensable; SFW of the left foot and left thigh, rated as noncompensable; bilateral hearing loss, (currently) rated as noncompensable); burn scar of the left foot, rated as noncompensable; and ED, not yet rated.  The current combined rating is 70 percent (with the bilateral factor).  

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been retired since prior to the current appeal.  In his TDIU application the Veteran's reported that he had worked as a teacher from 1974 to 2006.  He also reported that he completed four years of college, and indicated that it was the combination of service-connected disabilities that prevented him from maintaining substantially gainful employment.  

The Board notes that there are several VA medical opinions of record obtained in 2009 and in 2013 that collectively essentially indicate that the Veteran's service-connected do not prevent him from gainful employment.  However, the Board finds credible the testimony of the Veteran and his wife that although he was a good teacher, his PTSD symptoms necessitated his retirement due to increasing irritability and his feelings toward students.  In viewing the medical evidence of record, as well as the statements of the Veteran and his wife, the Board finds the evidence in equipoise.  In such cases, the Veteran is to be afforded the benefit of the doubt.  See 38 U.S.C.A. § 5107.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

Entitlement to service connection for ED is granted.  

Entitlement to an initial rating of 50 percent, but no higher, for PTSD for the entire appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At his Board hearing, the Veteran expressed dissatisfaction with his audiological examinations and indicated that his hearing loss had worsened.  The matter of a new VA examination was discussed.  The Veteran should be afforded a new VA audiological examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


